Citation Nr: 1633450	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  13-31 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for diabetes. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Air Force from November 1968 to 1972.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran was afforded a Board hearing in May 2016.  A transcript of the testimony offered at this hearing has been associated with the record.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA. 
 
The issue of entitlement to service connection for diabetes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is evenly balanced regarding whether the Veteran had active duty service in the Republic of Vietnam between January 9, 1962, and May 7, 1975.

2.  The Veteran has been diagnosed with prostate cancer.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, Agent Orange exposure is presumed.  38 U.S.C.A. §1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  

2.  Entitlement to service connection for prostate cancer is presumed.  38 U.S.C.A. §§ 1110, 1131; 1116, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309(e).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disorder; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a nexus between the claimed in-service disease or injury and the present disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A veteran who served on active duty in the Republic of Vietnam between the periods from January 9, 1962, to May 7, 1975, is presumed to have been exposed to certain herbicide agents including Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active service, service-connection for certain diseases, including prostate cancer, will be presumed.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran asserts he had active duty service in Vietnam on two separate occasions when he traveled to installation sites in and around Cam Ranh Bay in 1970.  He specifically recalls one trip occurring in December 1970.  The Veteran provided credible testimony in this regard.  See Hearing Transcript P 3-4.  

VA has not been able to verify the Veteran's Vietnam service.  However, VA records do reveal that his unit participated in emergency maintenance missions at Cam Ranh Bay in 1970, including December, and that such records do not contain names of individual personnel assigned to temporary duties.  See July 2009 VA Email Correspondence; December 2009 VA memo.  

In addition to his hearing testimony, the record contains several credible lay statements corroborating the Veteran's in-country Vietnam service.  In a March 2011 statement, a friend of the Veteran (and daughter of the chaplain at Tachnikawa Air Force Base in 1970), wrote that the Veteran spent part of Christmas day 1970 at their house.  She recalled the Veteran had just returned from a temporary duty assignment in Vietnam and was visibly tired. 

Statements written by L.H. in March 2011 and S.H. in June 2016 reveal similar accounts.  Both were actively involved in the base chapel outreach program and developed a close relationship with the Veteran.  They recalled spending Christmas 1970 with the Veteran, and witnessed him visibly tired due to returning from temporary duty in Vietnam.  L.H. recalled the Veteran had traveled to Vietnam earlier that year as well.  

While VA cannot verify the Veteran's Vietnam service, the Veteran's credible lay testimony, as well as the credible lay statements of record, places the evidence at least in equipoise as to whether he had active duty service in Vietnam.  Under these circumstances, the Board finds that the Veteran is entitled to the benefit of the doubt.  Resolving reasonable doubt in his favor, in-country service in Vietnam is established, and exposure to Agent Orange is presumed.  38 C.F.R. § 3.307(a)(6)(iii).  

The Veteran has been diagnosed with prostate cancer during the appeal period.  See November 2010 VA examination.  Hence, as he was exposed to Agent Orange during service, entitlement to service connection for prostate cancer is presumed.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  



ORDER

Entitlement to service connection for prostate cancer is granted.

REMAND

As noted above, exposure to Agent Orange is presumed.  Because the Veteran was exposed to Agent Orange, entitlement to service connection for type 2 diabetes mellitus may be presumed.  However, it is not clear at this time whether the Veteran has type 2 diabetes mellitus.  

The Veteran was diagnosed with diabetes several years after service at the age of 29.  See October 2010 VA examination.  According to VA treatment records, the nature of his diabetes is unclear.  A May 2001 VA treatment record references a history of type 2 diabetes mellitus with implanted insulin pump.  In October 2005, the Veteran was instead diagnosed with type 1 diabetes.  The diagnosis was revised to "diabetes mellitus type II or unspecified" in March 2006, and this diagnosis is repeated in reports dated July 2006, January 2007, and June 2007.  The diagnosis was revised back to type 1 diabetes mellitus in September 2007, and this is repeated in reports dated October 2008 and December 2009.  A diagnosis of type 2 diabetes does not appear at any time during the appeal period.

The Veteran was examined by VA in October 2010, and he was diagnosed with type 1 diabetes mellitus.  No explanation is given why the Veteran has type 1 rather than type 2 diabetes mellitus, and it is not clear whether the examiner was aware of the prior diagnoses of type 2 diabetes mellitus.  It is also unclear whether any testing was performed.  The examiner references the results of the "last" diagnostic tests without specifying when such testing was performed.

Based on the conflicting evidence of record, the Board determines there is insufficient evidence to decide whether the Veteran has type 2 diabetes mellitus.  Under these circumstances, a new VA examination and opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination to determine the nature and etiology of his diabetes mellitus.  The entire record should be made available to, and be reviewed by, the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

Based on the examination and review of the record, the examiner should opine whether the Veteran has type 1 or type 2 diabetes mellitus.  

If the Veteran has type 1 diabetes mellitus, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) the Veteran's diabetes had its onset during, or is otherwise etiologically related to, his active duty service, including exposure to Agent Orange, or, whether his diabetes manifested within one year of service discharge. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


